Case 1:18-CV-09731-UA Document 3 Filed 10/23/18 Page 1 of 2
lH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

Fu|| tin fL t rFi| a

|n Re: Steven J. Ancona

3 West 16th Street (Appe||ant),

 

P|aintifi Case Number

1118-Cv-09731-UA

VS.

 

|V|arianne T. O'Too|e, as
Chapter 7 Trustee for the Estate
of Steven J. Ancona (Appe|lee),

 

 

Defendant

Fu|| Caption of Ear|ier Filed Case:

(inc|uding in bankruptcy appeals the relevant adversary proceeding)

|n Re: Steven J. Ancona

3 West 16th Street (Appe|lant),

 

P|aintiff Case Number

1218-Cv~09458-ALC

VS.

 

N|arianne T. O'Too|e, as
Chapter 7 Trustee for the Estate
of Steven J. Ancona (Appe||ee),

 

 

Defendant

Page 1

Case 1:18-cV-09731-UA Document 3 Filed 10/23/18 Page 2 of 2
iH-32 Rev; 2014-1

Status of Ear|ier Filed Case:

 

 

 

 

 

(|f so, set foith the procedure which resulted iri closure, e.g., voluntary
C|osed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.}
/ Open (|f so, set forth procedural status and summarize any court rulings.)

 

The earlier filed case is an appeal from the Bankruptcy Court‘s decision and order granting a Stipu|ation of
Settlement by and among the Chapter 7 trustee, the debtor, and certain non-debtor parties over Appellant 3
West 16th Street, LLC‘s objection.

The notice of appeal in the earlier filed case was timely filed on October 4, 2018 -- before, but on the same date
as. the notice of appeal in the newly filed case. A designation of items to be included iri the record on appeal
and statement of issues to be presented on appeal was timely filed in each case on October 18, 2018.

Exp|ain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Whereas the earlier filed case is an appeal from the Bankruptcy Court's decision and order granting a
Stipulation of Settlement by and among the Chapter 7 trustee, the debtor, and certain non-debtor parties,
the newly filed case is an appeal from the Bankruptcy Court's concurrent decision and order granting the
Chapter 7 trustee‘s motion to be substituted for Appellant 3 West 16th Street, LLC as plaintiff in a related
adversary proceeding (pursuant to the same Stipulation of Settlement authorized and approved by and
through the decision and order being appealed in the earlier filed case). The earlier filed case and the
newly filed case involve the same parties, transactions, or events; there is substantial factual overlap
between the two cases; if decided separatelyl the cases could result in conflicting orders; and, absent a
determination of relatedness, there would be substantial duplication of effort and expense, delay, and
undue burden on the Court and the parties. ln factl the facts and legal issues in each of the two cases are
inextricably intertwined such that: (i) if the District Court affirms the decision and order at issue in the earlier
filed case, it should affirm the decision and order at issue in the newly filed case; but (ii) if the District Court
reverses the decision and order at issue in the earlier filed case, it should reverse the decision and order at
issue in the newly filed case. The interests ofjustice and echiency will be served only if the earlier filed
case and the newly filed case are decided together.

/s/ Matthew D. Sobo|ewski October 23 2018
Signature; Dat€i _’

Firm: |V|cLaugh|in & Sternl LLP

 

Page 2

